Detailed Action
This action is in response to application filed on 07/06/2022, which is continuation of PCT/CN2020/141381 20201230 filed on 12/30/2020 which claims foreign priority to 202010011306.2 , filed on 01/06/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 07/06/2022 are accepted. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Laufendberg et al. (US 20180357676 A1, referred herein after as D1.). 

As per claim 1, D1 discloses, 
A material presentation method, comprising, (D1, title, abstract).  
receiving a data update request from a client, (D1, 0029, 0056, 0059-0061, 0074, 0080-0081 discloses user logging into social network interface to view up to date/updated information/newsfeed as shown in figure 7, where user may further search and/or request more information from users of social media recommendation.).  
in response to the data update request carrying a splash presentation identifier of a splash presentation material, acquiring a news feed presentation material corresponding to the splash presentation identifier, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses user logging into social network interface to view up to date/updated information/newsfeed as shown in figure 7, where user may further search and/or request more information from users of social media recommendation.  D1 further discloses in response to users requests and/or previous content browsing/viewing, acquiring ads having matchings keywords (i.e. splash identifier) related to requested content and/or viewed content.).   
and inserting the news feed presentation material into a preset presentation position of a news feed list page, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses user logging into social network interface to view up to date/updated information/newsfeed as shown in figure 7, where user may further search and/or request more information from users of social media recommendation.  D1 further discloses in response to users requests and/or previous content browsing/viewing, acquiring ads having matchings keywords (i.e. splash identifier) related to requested content and/or viewed content and inserting the ads in the specific/preset locations within the newsfeed interface (e.g. side bar, top, bottom, center etc.).).  

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein acquiring the news feed presentation material corresponding to the splash presentation identifier comprises: determining a news feed presentation identifier corresponding to the splash presentation identifier; and acquiring the news feed presentation material based on the news feed presentation identifier, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses user logging into social network interface to view up to date/updated information/newsfeed as shown in figure 7, where user may further search and/or request more information from users of social media recommendation.  D1 further discloses in response to users requests and/or previous content browsing/viewing, acquiring ads having matchings keywords (i.e. splash identifier) related to requested content and/or viewed content and inserting the ads in the specific/preset locations within the newsfeed interface (e.g. side bar, top, bottom, center etc.).).

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein determining the news feed presentation identifier corresponding to the splash presentation identifier comprises: determining the news feed presentation identifier corresponding to the splash presentation identifier according to a preestablished corresponding relationship between the splash presentation identifier and the news feed presentation identifier, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses in response to users requests and/or previous content browsing/viewing, acquiring ads having matchings keywords (i.e. preestablish keywords) related to requested content and/or viewed content and inserting the ads in the specific/preset locations within the newsfeed interface (e.g. side bar, top, bottom, center etc.).  Thus, D1 clearly discloses determining the news feed presentation identifier (e.g. ad keywords) corresponding to the splash presentation identifier (e.g. displayed content keywords) according to a preestablished (e.g. keywords already associated with ad) corresponding relationship between the splash presentation identifier and the news feed presentation identifier.).

As per claim 4, the rejection of claim 3 further incorporated, D1 disclose, D1 discloses,
in response to the splash presentation material has a same material content as the news feed presentation material, preestablishing a corresponding relationship between the splash presentation identifier of the splash presentation material and the news feed presentation identifier of the news feed presentation material, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses in response to users requests and/or previous content browsing/viewing, acquiring ads having matchings keywords (i.e. preestablish keywords) related to requested content and/or viewed content and inserting the ads in the specific/preset locations within the newsfeed interface (e.g. side bar, top, bottom, center etc.).  Thus, D1 clearly discloses in response to the splash presentation material has a same material content as the news feed presentation material (e.g. matching keywords), preestablishing/determining a corresponding relationship between the splash presentation identifier of the splash presentation material and the news feed presentation identifier of the news feed presentation material in order to display to ad content.).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein inserting the news feed presentation material into the preset presentation position of the news feed list page comprises: adding a position identifier to the acquired news feed presentation material; and inserting the news feed presentation material added with the position identifier into the preset presentation position of the news feed list page, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses inserting the news feed presentation material into the preset presentation position (e.g. side bar, within newsfeed) of the news feed list page comprises: adding a position identifier to the acquired news feed presentation material (e.g. position is determined based keyword, and/or price paid by advertiser); and inserting the news feed presentation material added with the position identifier (e.g. position is determined based keyword, and/or price paid by advertiser) into the preset presentation position of the news feed list page.).

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the preset presentation position comprises a top position, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085, figure 7 shows/discloses top position.).

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the splash presentation material is stored at a different position from the news feed presentation material, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085, figure 7 shows/discloses storing/displaying ads and newsfeed data in various position on display.).


As per claim 9, D1 discloses,
A material presentation method, comprising, (D1, title, abstract).   
receiving a to-be-presented splash presentation material, (D1, 0029, 0056, 0059-0061, 0074, 0080-0081 discloses user logging into social network interface to view up to date/updated information/newsfeed previously received as shown in figure 7, where user may further search and/or request more information from users of social media recommendation via posting of a question to the social media.).  
in response to the received to-be-presented splash presentation material carrying a splash presentation identifier, sending a data update request carrying the splash presentation identifier to a news feed server to acquire a news feed presentation material corresponding to the splash presentation identifier from the news feed server, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses user logging into social network interface to view up to date/updated information/newsfeed as shown in figure 7, where user may further search and/or request more information from users of social media recommendation.  D1 further discloses in response to users requests and/or previous content browsing/viewing, acquiring ads having matchings keywords (i.e. splash identifier) related to requested content and/or viewed content.).   
and receiving a news feed presentation material carrying a preset presentation position of a news feed list page and issued by the news feed server, (D1, 0029, 0056, 0059-0061, 0074, 0080-0085 discloses user logging into social network interface to view up to date/updated information/newsfeed as shown in figure 7, where user may further search and/or request more information from users of social media recommendation.  D1 further discloses in response to users requests and/or previous content browsing/viewing, social media servers acquiring ads having matchings keywords (i.e. splash identifier) related to requested content and/or viewed content and inserting the ads in the specific/preset locations within the newsfeed interface (e.g. side bar, top, bottom, center etc.).).  

As per claims 9-16, and 18-20:
Claims 9-16, and 18-20 are device and medium claims corresponding claims 1-7, and 9 and are of substantially same scope. 
Accordingly, claims 9-16, and 18-20 are rejected under the same rational set forth for claims 1-7, and 9. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claims 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laufenberg et al. (US 20180357676 A1, referred hereinafter as D1) in view of Paul et al. (US 20190200051 A1, referred hereinafter as D2).  
	
As per claims 8 and 17, the rejection of claims 1 and 10 are further incorporated, D1 discloses,
and continuously presenting the news feed presentation material on the client…, (D1, figure 7 shows continuously presenting ads). 
D1 fails to expressly disclose - in response to the news feed presentation material being scrolled out of a display region of a screen, recording a material presentation time when the news feed presentation material is scrolled out of the screen; and in response to the news feed presentation material being scrolled into the display region of the screen, acquiring the material presentation time, and continuously presenting the news feed presentation material on the client according to the material presentation time.
D2 (figures 7A-7D, 0076) shows/discloses in response to the news feed presentation material being scrolled out of a display region of a screen (e.g. see figure 7C, ad presentation is scrolled off the screen), recording a material presentation time when the news feed presentation material is scrolled out of the screen (e.g. time of scroll is recorded/ad is paused that time); and in response to the news feed presentation material being scrolled into the display region of the screen, acquiring the material presentation time, and continuously presenting the news feed presentation material on the client according to the material presentation time (e.g. figure 7D shows resumption of ad from recorded paused time).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include in response to the news feed presentation material being scrolled out of a display region of a screen, recording a material presentation time when the news feed presentation material is scrolled out of the screen; and in response to the news feed presentation material being scrolled into the display region of the screen, acquiring the material presentation time, and continuously presenting the news feed presentation material on the client according to the material presentation time.  This would have been obvious for the purpose of permitting the user to skip out from the sponsored content item (for later viewing) and view other media items in the newsfeed as disclosed by D2 (0077).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144